 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Mammie Fesko,                                      No. CV-19-01366-PHX-DWL
10                     Plaintiff,                       ORDER
11   v.
12   Equiant Financial Services Incorporated, et
     al.,
13
                       Defendants.
14
15          On April 22, 2019, the Court issued an order (“the Order”) questioning, among other
16   things, whether Defendant Equiant Financial Services Inc.’s (“Equiant”) effort to remove
17   this action from state court was premature. (Doc. 10.) Equiant and Plaintiff have now filed
18   supplemental briefs addressing the issues raised in the Order. (Docs. 12, 13.) As explained
19   below, the Court is not persuaded by the parties’ arguments and will thus remand this action
20   to state court.
21   A.     Background
22          This lawsuit was originally filed in state court on August 1, 2018. (Doc. 1 ¶ 1.) The
23   complaint asserts only state-law causes of action. (Id. ¶ 2.)
24          On October 19, 2018, Equiant filed a motion to dismiss. (Id. ¶ 3.)
25          On January 14, 2019, the trial court heard oral argument on the motion and then
26   solicited supplemental briefing from the parties concerning whether one of the state-law
27   causes of action was valid. (Id.)
28          On January 28, 2019, Plaintiff filed her supplemental brief with the trial court and
 1   also filed a motion for leave to file an amended complaint. (Id.) The motion stated that
 2   Plaintiff wished to assert a new state-law claim (negligent hiring) as well as assert new
 3   federal claims for “civil rights violations under 42 U.S.C. §§ 1983, 1985(2), and 1986.”
 4   (Id. ¶ 4.)
 5           On February 27, 2019—before the trial court took any action on the motion for leave
 6   to amend—Equiant removed the case to federal court. (Doc. 1.) The notice of removal
 7   states this Court has subject matter jurisdiction under 28 U.S.C. § 1331 based on the “new
 8   claims of civil rights violations.” (Id. ¶ 7.)
 9           On March 6, 2019, the trial court issued an order purporting to grant Plaintiff’s
10   motion for leave to amend. (Doc. 12-1.) This order does not address whether the trial
11   court still possessed jurisdiction to act upon the motion in light of Equiant’s removal notice.
12   (Id.)
13   B.      Equiant’s Supplemental Brief (Doc. 12)
14           The Order identified several cases holding that “removal on the basis of federal
15   claims asserted in a motion to amend the complaint, prior to the court’s ruling on the
16   motion, is premature.’” Torres v. Chevron U.S.A., Inc., 2004 WL 2348274, *2 (N.D. Cal.
17   2004) (citation omitted). In its supplemental brief, Equiant argues these cases were
18   incorrectly decided for two reasons.
19           First, Equiant contends its position is supported by the plain language of the removal
20   statute, 28 U.S.C. § 1446(b)(3). Specifically, Equiant argues that § 1446(b)(3) authorizes
21   removal as soon as the defendant receives “a copy of an amended pleading, motion, order
22   or other paper” demonstrating the case is removable. Equiant contends that “[g]laringly
23   absent from the statute is any discussion about a need for the motion to be granted or the
24   amended complaint to be filed.” (Doc. 12 at 2.)
25           The Court respectfully disagrees. Although § 1446(b)(3) identifies several different
26   categories of documents (including motions) that may trigger a right of removal, the statute
27   also provides that this right comes into existence only if the particular document
28   demonstrates “that the case is one which is or has become removable.” 28 U.S.C.


                                                      -2-
 1   § 1446(b)(3) (emphasis added). Here, Plaintiff’s motion for leave to file an amended
 2   complaint didn’t show that the case “is or has become” removable. Instead, it merely
 3   reflected that the case might become removable in the future, depending on how the state
 4   court judge resolved the motion. See, e.g., Sullivan v. Conway, 157 F.3d 1092, 1094 (7th
 5   Cir. 1998) (“The statutory language that we quoted speaks of a motion or other paper that
 6   discloses that the case is or has become removable, not that it may sometime in the future
 7   become removable if something happens, in this case the granting of a motion [to amend]
 8   by the state judge. When the motion was granted, the case first became removable . . . .”).1
 9   Thus, although it may be possible for some types of motions to trigger a right of removal
10   under § 1446(b)(3) as soon as they’re served on the defendant,2 the particular motion at
11   issue in this case (Plaintiff’s January 28, 2019 motion for leave to file an amended
12   complaint) didn’t have that effect.
13          Second, Equiant identifies several district court decisions from outside the Ninth
14   Circuit holding that “receipt of a motion to amend is sufficient to trigger the thirty-day
15   removal window.” (Doc. 12 at 2-4.) According to Equiant, these decisions “establish[]
16   that there is not one correct answer and the Court is free to adopt the approach most clearly
17   supported by the plain language of 28 U.S.C. § 1446(b).” (Id.)
18          Once again, the Court respectfully disagrees. Although it’s true that a handful of
19
     1
             Accord McDonough v. UGL UNICCO, 766 F. Supp. 2d 544, 546 (E.D. Pa. 2011)
20   (“Under 28 U.S.C. § 1446(b), where a case is not initially removable, a defendant may
     timely remove only after receiving ‘a copy of an amended pleading, motion, order or other
21   paper from which it may first be ascertained that the case is one which is or has become
     removable’—not one that may become removable. And a proposed amended complaint
22   that on its face would provide a basis for subject matter jurisdiction does not become
     removable until it becomes the operative complaint in the case. Where leave to amend is
23   required, an amended complaint cannot be operative until that leave has been granted.
     Simply put, in federal court, there is simply no such thing as ‘contingent’ subject matter
24   jurisdiction.”).
     2
25           See, e.g., Zamora v. Wells Fargo Home Mortgage, 831 F. Supp. 2d 1284, 1298-99
     (D.N.M. 2011) (“Some courts have recognized that a motion seeking leave to amend could
26   trigger an obligation to remove a case, but those cases normally deal with situations where
     information in the motion indicates that the amount-in-controversy requirement would be
27   satisfied for diversity jurisdiction. . . . [T]he better rule appears to be—at least in federal-
     question cases—to require the state court to grant the motion to amend before requiring a
28   defendant to remove. A contrary rule would result in unnecessary protective removals and
     would provide too much uncertainty for defendants.”).


                                                  -3-
 1   courts have reached an opposite conclusion, “[t]he majority of courts have taken the
 2   position that the 30 day period commences upon either the granting of the motion to amend
 3   or the actual filing of the amended complaint.” Douklias v. Teacher’s Ins. & Annuity Ass’n,
 4   35 F. Supp. 2d 612, 615 (W.D. Tenn. 1999); see also McDonough, 766 F. Supp. 2d at 546
 5   (“[T]he better rule (and the majority view) is that an amended complaint that would provide
 6   a basis for subject matter jurisdiction does not become removable until the motion to amend
 7   is granted and the amended complaint becomes effective.”).
 8   C.     Plaintiff’s Supplemental Brief (Doc. 13)
 9          In addition to questioning whether Equiant’s removal effort was premature, the
10   Order also raised “questions about the validity of the proposed new federal claims (which,
11   again, don’t exist yet)” that Plaintiff wished to amend her complaint to assert. (Doc. 10 at
12   2-3.) In her supplemental brief, Plaintiff argues her proposed new federal claims are, in
13   fact, valid. (Doc. 13 at 4-9.)
14          Because Plaintiff’s supplemental brief doesn’t address the timing and validity of
15   Equiant’s removal notice—which is a threshold issue in this case bearing on the Court’s
16   subject matter jurisdiction—it would be improper to address, at this time, the merits of
17   Plaintiff’s arguments. That said, the Court will note that most (if not all) of the cases cited
18   in Plaintiff’s supplemental brief involved state-law claims for wrongful termination in
19   violation of public policy, not affirmative federal claims under 42 U.S.C. §§ 1981, 1985,
20   and 1986. It’s unclear why Plaintiff believes those cases demonstrate that her proposed
21   new federal claims are valid.
22   D.     Conclusion
23          The Court has no choice but to remand this action to state court. Although this
24   outcome is regrettable—it will result in delay and increase the parties’ costs—and although
25   it seems likely that Equiant will simply remove the case again once the state court judge
26   grants Plaintiff’s motion to amend,3 the Court doesn’t have discretion to take these
27   3
            Although the state court judge has now issued an order granting Plaintiff’s motion
28   to amend (see Doc. 12-1), that order was issued after Equiant removed the action to federal
     court. Thus, the judge may need to reissue the order following remand.


                                                  -4-
 1   considerations into account when deciding whether it has subject matter jurisdiction. The
 2   command of 28 U.S.C. § 1447(c) is clear: “If at any time before final judgment it appears
 3   that the district court lacks subject matter jurisdiction, the case shall be remanded.” See
 4   also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“We strictly construe the
 5   removal statute against removal jurisdiction. Federal jurisdiction must be rejected if there
 6   is any doubt as to the right of removal in the first instance.”) (citations omitted).
 7          Accordingly, IT IS ORDERED that the Clerk of Court shall remand this case to
 8   the Maricopa County Superior Court and then terminate this action.
 9          Dated this 30th day of April, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
